Case 2:18-cv-12451-LJM-EAS ECF No. 73 filed 10/20/20                   PageID.375      Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 DAVID WORTHY,

        Plaintiff,                                  Case No. 18-12451
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Elizabeth A. Stafford

 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

        Defendants.


  ORDER ADOPTING REPORT AND RECOMMENDATIONS [69, 71], DENYING
  MOTION FOR DEFAULT JUDGMENT [66], AND DISMISSING COMPLAINT


       State prisoner David Worthy brought this suit alleging a violation of his constitutional right

to adequate medical care. The Court granted Defendants Corizon Medical Group and Dr. Perez

summary judgment and dismissed them from the suit in February 2020. (See ECF No. 55.) Two

defendants remained: Michigan Department of Corrections employee Mary J. Howard and another

MDOC employee identified only as “Mr. Coleman.” Magistrate Judge Elizabeth A. Stafford, who

is handling pretrial matters in the case, then ordered Worthy to show cause why this Court should

not dismiss the remaining defendants for failure to prosecute or failure to serve. (See ECF No. 56.)

In response, Worthy requested a clerk’s entry of default against Defendant Howard (ECF Nos. 58,

59) and then moved for a default judgment against her (ECF No. 66). Magistrate Judge Stafford

has issued two reports that are now before this Court. In the first, Magistrate Judge Stafford

recommends dismissing Defendant Coleman because Worthy failed to timely serve Coleman, or

failed to prosecute his case against Coleman. (ECF No. 69.) And in the second, she recommends

denying Worthy’s motion for a default judgment and instead dismissing Howard for failure to state

a claim. (ECF No. 71.) Worthy objects to both recommendations. (ECF Nos. 70, 72.)
Case 2:18-cv-12451-LJM-EAS ECF No. 73 filed 10/20/20                  PageID.376      Page 2 of 4




                                                 I.

        The Court performs a de novo review of those portions of the Magistrate Judge’s Report

and Recommendation to which Worthy has objected. See 28 U.S.C. § 636(b); United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). The Court need not and does not perform a de novo

review of the report’s unobjected-to findings. Thomas v. Arn, 474 U.S. 140, 150 (1985); Garrison

v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr. 16, 2012).

                                                II.

                                                A.

        Worthy has not provided the information necessary to serve the complaint on Coleman,

merely identifying this defendant as “Mr. Coleman.” And in her Report recommending dismissal

of Coleman, Magistrate Judge Stafford notes that Worthy was twice ordered to properly identify

and confirm the address for Coleman after the summons was returned unexecuted. (ECF No. 69,

PageID.364.) And Magistrate Judge Stafford warned that failure to do so could result in Coleman

being dismissed. (Id.) Worthy has still failed to provide the required information.

        In his one-page objection to the recommendation to dismiss Coleman, Worthy asserts that

he could not further identify Coleman because the nursing staff refused to give him Coleman’s

first name. (ECF No. 70, PageID.366.) Worthy suggests that MDOC should be able to identify

Coleman because he “is the only man that clearifies [sic] MRIs to be considered.” (Id.) But it does

not appear that Worthy ever sought to obtain this information from MDOC after initiating this

litigation.

        And so the fact remains that Worthy has failed to respond to multiple court orders to

properly identify Coleman. At this point, dismissal of Coleman for failure to timely serve, as




                                                 2
Case 2:18-cv-12451-LJM-EAS ECF No. 73 filed 10/20/20                     PageID.377       Page 3 of 4




required by Federal Rule of Civil Procedure 4(m), is proper. So the Court overrules Worthy’s

objection and adopts the Magistrate Judge’s recommendation to dismiss Coleman.

                                                  B.

       As for Magistrate Judge Stafford’s Report recommending dismissal of Howard, Worthy

fails to make any specific objections.

       In her Report, Magistrate Judge Stafford recommends denying Worthy’s motion for a

default judgment against Howard because “a default judgment is not proper if the plaintiff has

failed to state a claim against the defendant.” (ECF No. 71, PageID.369 (internal citations

omitted)). Magistrate Judge Stafford concludes that Worthy has failed to allege sufficient facts to

permit the court to draw the reasonable inference that Howard was directly involved in or

participated in the treatment of Worthy’s injury. (Id. at PageID.370.)

       At the conclusion of her Report, Magistrate Judge Stafford gave Worthy explicit

instructions for filing objections. She noted that “If a party fails to timely file specific objections,

any further appeal is waived. . . . And only the specific objections to this report and

recommendation are preserved for appeal; all other objections are waived.” (ECF No. 69,

PageID.364; ECF No. 71, PageID.371–372.) The objection that Worthy filed does not meet these

requirements.

       In his one-page objection, Worthy states only the following: “The Webster dictionary

simply states, ‘medical neglect is known as a delayed diagnosis.’ [Howard] was employed by

‘Corizon Medical.’” (ECF No. 72, PageID.373.) This statement in no way addresses the analysis

in Magistrate Judge Stafford’s Report and offers no developed argument regarding how Howard

was involved in his treatment.




                                                   3
Case 2:18-cv-12451-LJM-EAS ECF No. 73 filed 10/20/20              PageID.378     Page 4 of 4




       The Court agrees with Magistrate Judge Stafford that Worthy has failed to state a claim

against Howard and finds it is appropriate to dismiss sua sponte Worthy’s complaint against

Howard. See 28 U.S.C. § 1915(e)(2)(B).

                                             III.

       For the reasons stated above, the Court ADOPTS the recommendations of Magistrate Judge

Stafford (ECF Nos. 69, 71) and OVERRULES Worthy’s objections (ECF Nos. 70, 72). The Court

DENIES Worthy’s motion for default judgment (ECF No. 66) and DISMISSES Defendants

Coleman and Howard. Because Coleman and Howard are the final remaining defendants, the case

is DISMISSED IN FULL.

       SO ORDERED.

       Dated: October 20, 2020


                                           s/Laurie J. Michelson
                                           LAURIE J. MICHELSON
                                           UNITED STATES DISTRICT JUDGE




                                              4
